13 So. 3d 536 (2009)
ABI-CHASE, INC., K. Glow, Inc., and Audrey S. Lewis, as Trustee of the Audrey S. Lewis Trust, Appellants,
v.
Joel SUSSMAN, as Trustee of the Trust dated January 1, 1996, Appellee.
No. 3D08-2325.
District Court of Appeal of Florida, Third District.
July 1, 2009.
Coffey Burlington, Robert K. Burlington, Jeffrey B. Crockett and Natalia M. Salas, Miami, for appellants.
Homer Bonner, Peter W. Homer and Christopher J. King, Miami, for appellee.
Before WELLS, SHEPHERD and LAGOA, JJ.
WELLS, Judge.
Abi-Chase, Inc., K. Glow, Inc., and Audrey S. Lewis, as Trustee of the Audrey S. Lewis Trust, appeal from a final declaratory judgment in favor of their tenant, Joel Sussman, as Trustee, that interprets the insurance provisions of a ninety-nine year commercial lease. We agree with the trial court that the lease provisions at issue are clear and unambiguous and that the tenant is in full compliance therewith.
Accordingly, the final declaratory judgment is affirmed.